DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 34-36, 38 is/are rejected under 35 U.S.C. 102(a1) as being unpatentable over Cohen US 2011/0163913.
Regarding claim 34, Cohen shows in fig.1-3, a navigation apparatus for interposing between a Global Navigation Satellite System (GNSS) receiver and a Global Positioning System (GPS) receiver (2), the navigation apparatus comprising: a GPS simulator (14,21) configured for encoding and outputting a radio-frequency (RF) simulated GPS signal based on a Pulse Per Second (PPS) signal and a Position Velocity and Time/Position Navigation and Time (PVT/PNT) signal output by a GNSS 
Regarding claim 35, Cohen shows in fig.1-3, a navigation apparatus further comprising an amplifier (19) [0044] to receive and amplify the GNSS signal, interposed between the antenna (5) and the GPS simulator (14).
Regarding claim 36, Cohen shows in fig.1-3, a navigation apparatus further comprising a keying code interface (in item 1) for providing user input determining whether L2 GPS signals [0042] are processed by the GNSS receiver.
Regarding claim 38, Cohen shows in fig.1-3, a navigation apparatus further comprising an attenuator (18) coupled to the GPS simulator, where the attenuator (18) attenuates RF simulated GPS signal to be compatible with an antenna (5) input for a GPS receiver.
2.	Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen as applied to claims 34-36, 38 and further in view of Devereux USPAT 5,594,454.
Regarding claim 37, Cohen discloses wherein the GPS simulator provides the GPS signal and the power controller receives power from the GPS receiver over a single conductor.
Cohen differs from the claimed invention because he does not explicitly disclose a power controller capacitively coupled to said GPS transcoder and a legacy receiver (although it is commonly known that a capacitor will be part of the circuitry for the system, since the there is a battery incorporated in the DAGR).

 Devereux is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Cohen. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Devereux in the device of Cohen because it will improve noise, reduce distortions and provide accuracy (col.2, line 15-25).
Allowable Subject Matter
3.	Claims 19-33 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813